UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

  HAROLD D. SCHULER,                                )
                                                    )
                        Plaintiff,                  )
                                                    )
                 v.                                 )   Civil Case No. 05-2355 (RJL)
                                                    )
  PRICEWATERHOUSECOOPERS, LLP,                      )
                                                    )
                        Dehndant                    )

                                     FINAL JUDGMENT

    ~    For the reasons set forth in the Memorandum Opinion entered this date, it is this

2..'L   day of September, 2010, hereby

         ORDERED that defendant's Motion for Summary Judgment [#41] is

 GRANTED; and it is further

         ORDERED that plaintiffs Motion for a Permanent Injunction or, in the

 Alternative, for a Preliminary Injunction [#44, #45] is DENIED; and it is further

         ORDERED that the above-captioned case be DISMISSED with prejudice.

         SO ORDERED.
                                                          I




                                              1